Citation Nr: 1712709	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  11-05 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher evaluation for bilateral pes planus with bilateral plantar fasciitis, rated as 10 percent disabling from December 19, 2007 to November 30, 2015, and as 30 percent disabling since?

2.  Entitlement to a higher evaluation for venous insufficiency and chronic lymphedema of the right leg, rated as 20 percent disabling prior to April 26, 2012, and as 40 percent disabling since.

3.  Entitlement to a higher evaluation for venous insufficiency and chronic lymphedema of the left leg, rated as 20 percent disabling prior to November 6, 2008, and as 40 percent disabling since.

4. Entitlement to total disability evaluation based on individual unemployability caused by service-connected disability.  

5. Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. 
 § 1114.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 2000 to June 2006.
 
These matters come before the Board of Veterans Appeals (Board) on appeal from July 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In an April 2010 rating decision the evaluation for left leg lymphedema condition was increased from 20 to 40 percent, effective November 6, 2008.  

In October 2015, the Board remanded the issues of bilateral pes planus with bilateral plantar fasciitis and lower extremity venous insufficiency and chronic lymphedema for additional development.  

In a December 2015 rating decision, the evaluation for right leg lymphedema condition was increased from 20 to 40 percent, effective April 26, 2012.  Also, in the same rating decision, the evaluation for bilateral pes planus with bilateral plantar fasciitis was increased from 10 to 30 percent, effective November 30, 2015.  Absent a statement of satisfaction with these decisions from the Veteran a claim for still higher rating remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran also filed a claim for increased compensation based on unemployability on June 3, 2016, claiming that her chronic lymphedema, and depression, has rendered her unable to work.  In a November 2016 rating decision, entitlement to a TDIU was denied.  However, in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the TDIU issue remains part of the perfected appeal as to entitlement to higher ratings for chronic lymphedema.  

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  For the period from December 19, 2007 to November 29, 2015, the preponderance of the evidence is against finding that the Veteran's bilateral pes planus with plantar fasciitis was manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indications of swelling on use, or characteristic callosities.
 
2.  For the period beginning on November 30, 2015, the preponderance of the evidence is against finding that the Veteran's bilateral pes planus with plantar fasciitis was manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achilles on manipulation, that was not improved by orthopedic shoes or appliances.

3.  For the right leg, prior to April 26, 2012, and for the left leg, prior to November 6, 2008, the Veteran's venous insufficiency and chronic lymphedema was manifested by symptoms consistent with persistent edema dema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  At no time was there evidence of symptoms consistent with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration

4.  For the right leg, beginning on April 26, 2012, and for the left leg, beginning on November 6, 2008, the Veteran's venous insufficiency and chronic lymphedema was manifested by symptoms consistent with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  At no time was there evidence of symptoms consistent with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration. 

5.  Between November 30, 2015 and June 15, 2016, the Veteran has been unemployable due to the combined effects of service-connected disabilities.

6.  Beginning on June 16, 2016, the Veteran had a combined disability rating of 100 percent rating for multiple service-connected disabilities. 

7. The Veteran has not been rated as 100 percent disabled for any particular service-connected disability, and the evidence does not indicate that her service-connected disability causes her to be housebound, requires aid and attendance, or that her disabilities result in loss of use of a limb, blindness or deafness. 


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating in excess of 10 percent for bilateral pes planus, with plantar fasciitis, prior to December 19, 2007.  38 U.S.C.A. §§  1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes 5276 and 5284.

2.  The criteria are not met for a disability rating in excess of 30 percent for bilateral pes planus, with plantar fasciitis, since November 30, 2015.  38 U.S.C.A. §§  1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes 5276 and 5284.
  
3.  The criteria are not met for a disability rating in excess of 20 percent for lymphedema of the left lower extremity, prior to November 06, 2008.  38 U.S.C.A. §§ 1155 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7121 (2016). 

4.  The criteria are not met for a disability rating in excess of 20 percent lymphedema of the right lower extremity, prior to April 26, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7121 (2016). 

5.  The criteria are not met for a disability rating in excess of 40 percent lymphedema of the lower extremities.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7121 (2016).

6.  From October 28, 2015 to June 15, 2016 (i.e., prior to the award of the combined 100 percent evaluation), the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

7.  The criteria for special monthly compensation have not been met. 38 U.S.C.A. § 1114 (West 2016); 38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this regard, the Board finds substantial compliance with the prior remands and finds that the medical evidence of record, to include the prior VA examinations of record, when considered as a whole, are adequate upon which to adjudicate these issues in appellate status.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The U.S. Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.

Pes Planus with plantar fasciitis

Under Diagnostic Code 5276, a rating of 10 percent is warranted for bilateral moderate flatfoot with a weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, or pain on manipulation and use of the feet.  A 30 percent rating is warranted for bilateral severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, or characteristic callosities.  A 50 percent rating is warranted for bilateral pronounced flatfoot with marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  Id.

Under Diagnostic Code 5284, a 10 percent rating is warranted for a moderate foot injury, a 20 percent rating is warranted for a moderately severe foot injury and a 30 percent rating is warranted for a severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 40 percent rating requires actual loss of use of the foot.  Id.  Barring the actual loss of the use of the foot, the Veteran is already in receipt of the maximum amount available under Diagnostic Code 5284 and therefore is better served by applying Diagnostic Code 5276. 

Ratings are also available under Diagnostic Codes 5277-5283 for other foot disorders.  As there is no clinical evidence showing that the Veteran has any of these that are etiologically related to the appellant's active duty service either directly or as a result of any other service-connected disorder, including pes planus with plantar fasciitis, these rating criteria are not currently applicable.

Consideration of the impairment, specifically swelling and edema, resulting from the Veterans bilateral venous insufficiency and chronic lymphedema may not be considered in determining the proper rating for bilateral pes planus, as this would constitute pyramiding, which is prohibited.

The Veteran was diagnosed with pes planus with of the right foot in July 2005 and a noncompensable disability rating was assigned, effective January 2006.  In a July 2008 rating decision, this disability rating was assigned bilaterally and increased to 10 percent, effective December 19, 2007.  The Veteran did not disagree with this rating.  In June 2009 the Veteran requested that the VA reopen and reevaluate her bilateral pes planus with plantar fasciitis, as it had gotten worse.  

The Veteran was afforded a VA examination in October 2009.  She reported a history of pain in the bottom and top of both feet that occurs one time per day and lasts for six hours.  She also stated that the pain travels to the ankle.  The Veteran described the pain as being exacerbated by physical activity and stress, while it can be relieved by rest and sometimes spontaneously.  She reported that there is some swelling on use. The examiner stated that the swelling is due to the Veteran's lymphedema.  The examination did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  It did reveal painful motion, edema, disturbed circulation and tenderness but no evidence of callosities.  There was also tenderness to palpation of the plantar surface of both feet. 

The Veteran was provided another VA examination in November 2015.  The described symptoms were largely unchanged since the 2009 examination but the Veteran did describe changes to the shape of her feet, "flintstone feet, flat and square," and increased pain.  The examiner found no objective evidence of marked deformity in one or both feet.  Nor did they find any marked pronation in one or both feet.  Swelling was described but, again, it was attributed to the lymphedema.  Following this exam, the RO increased the Veteran's disability to 30 percent disabling, based on the increased pain and the indication of swelling on use. 

Prior to November 30, 2015, there is no objective evidence of marked deformity or callosities.  At no time during the period on appeal did the Veterans symptoms exhibit as bilateral pronounced flatfoot with marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  

The Veteran claimed to have callosities on the bottom of her feet, but this was not demonstrated in either examination, nor is it established by the record.  She also noted that the swelling of her feet due to her chronic lymphedema caused significant pain in her feet and that this should be considered when rating her bilateral pes planus with plantar fasciitis.  These symptoms are already accounted for in her lymphedema disability rating and including it here would constitute pyramiding. 

As a lay person, the Veteran is competent to report on that which she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the issue of the level of the Veteran's bilateral pes planus with plantar fasciitis goes beyond the purview of a lay person.  In this regard, she is not competent to provide a medical diagnosis for such an internal physiological process and she has not shown that she possesses any medical training or expertise.  Accordingly, the Veteran is not competent to render an opinion as to appropriate rating, diagnosis or etiology in this particular case.

Thus, the preponderance of the evidence is against the assignment of an evaluation greater than 10 percent prior to November 29, 2015, and an evaluation greater than 30 percent since November 30, 2015.

Venous insufficiency and chronic lymphedema 

The Veteran is seeking increased ratings for her service-connected venous insufficiency and chronic lymphedema of her left and right lower extremities.  The Veteran's left and right legs are currently rated under DC 7199-7121.

There is no specific Diagnostic Code which applies to the Veteran's venous insufficiency and chronic lymphedema.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic codes indicate that the Veteran's unlisted disease of the heart (DC 7199) is rated under the criteria for post-phlebitic syndrome of any etiology (DC 7121).  A review of the rating schedule showed that an analogous rating to Diagnostic Code 7121 was most appropriate.  The Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 4 (1995).  Post-phlebitic syndrome of any etiology (DC 7121) is the most analogous to the Veteran's lymphedema as her primary symptom is edema which is addressed in this code.  See 38 C.F.R. § 4.20 (2014)

Under Diagnostic Code (DC) 7121, post-phlebitic syndrome of any etiology warrants a 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent rating is warranted under DC 7121 for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104.

Initially, in a March 2006 rating decision, both of the Veteran's lower extremities were rated as 20 percent disabling, with an effective date of January 24, 2006.  The Veteran filed an increase of rating claim for both legs, stating that they had both worsened and warranted a higher rating.  The left leg was subsequently increased to 40 percent disabling, with an effective date of November 6, 2008.  The right leg was increased to 40 percent disabling, with an effective date of April 26, 2012.  

The Veteran was provided a VA examination for her venous insufficiency and chronic lymphedema in February of 2008.  The examination notes that she had the problem of venous insufficiency that resulted in a peripheral edema for the last six years.  The Veteran wore support stockings for the syndrome and it limited her ability to run, walk, and stand.  The examination noted swelling in both ankles due to the effects of the lymphedema.  

Private treatment records along with VA Records show a persistent edema of the bilateral lower extremities.  During the period of 2006 to 2008 there is no evidence of eczema or stasis pigmentation.  On November 6, 2008, treatment records from Central Coast Dermatology show complaints of lichen simplex chronicus on the left foot. 

The Veteran was provided another VA examination in October of 2009.  This examination diagnosed eczema on the left foot secondary to venous insufficiency and chronic lymphedema.  In April 2012, a VA Medical Center treatment noted documented the presence of eczema on the right foot as well. 

The Veteran was also provided an examination for her bilateral venous insufficiency and chronic lymphedema in November of 2015.  This examination confirmed the findings of the earlier exams and private treatment records.  Both feet experienced persistent edema with pain and eczema.  The examiner described the condition as 2++ non pitting edema on both lower legs, ankles and feet.  The examiner also noted a raised rash on the 2nd and 3rd toes of both feet, and that the lesions were rough and wet to the touch.  There was no mention of persistent ulceration. 

During the entire period of appeal persistent edema of the lower extremities has existed.  This entitles the Veteran to a 20 percent rating for both lower extremities.  The question at hand is when stasis pigmentation or eczema shows up because that would entitle the Veteran to a 40 percent rating.  Eczema was first noted on the left foot on November 6, 2008 and it satisfies the requirements of a higher 40 percent rating.  Eczema was noted on the right foot on a VA Medical Center treatment note from April 26, 2012.  To increase this rating any further, persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration would need to be shown.  Persistent ulceration is not evidenced by anything in the record and this would be required for an increase in disability rating.  Thus, an increase in disability rating for venous insufficiency and chronic lymphedema bilaterally must be denied.  

The Veteran claimed at several points during the appeal that her bilateral venous insufficiency and chronic lymphedema was worsening.  She also noted that the swelling of her feet due to her chronic lymphedema caused significant pain in her feet.  

As a lay person, the Veteran is competent to report on that which she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The observation of eczema or continuous ulceration would fall into this category.  In this regard, she is competent to provide testimony as to her condition and that has been used to determine her current dates for disability level.  She reported eczema on her left foot and, later, that it had spread to her right, but at no time during the appeal did she mention any continuous or persistent ulceration of either foot. 

Thus, the preponderance of the evidence is against the assignment of an evaluation greater than 20 percent prior to November 6, 2008 for the left leg and April 26, 2012 for the right leg.  Further, the evidence is against an evaluation greater than 40 percent since November 6, 2008, for the left leg, and since April 26, 2012 for the right leg.  

Extraschedular Consideration

The Board considered whether the Veteran's bilateral pes planus with plantar fasciitis and venous insufficiency with chronic lymphedema represents an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology. 38 C.F.R. § 4.71a.  Thus, her disability pictures are contemplated by the rating schedules, and the assigned scheduler evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-scheduler consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-scheduler consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

TDIU

The Veteran filed a claim for increased compensation based on unemployability in June 2016 claiming that her service connected disabilities, specifically her chronic lymphedema and depression, had prevented her from working.   She noted that she became too disabled to work on October 28, 2015. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to make it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16 (b) (2016).

Prior to June 16, 2016, service connection was in effect for major depressive disorder, rated 30 percent disabling, venous insufficiency of the left leg, rated as 40 percent disabling, venous insufficienciency of the right leg, rated as 40 percent disabling, acne vulgaris, rated as 30 percent disabling, bilateral pes planus, rated as 30 percent disabling, migraines, rated as 10 percent disabling and hypertension, rated as noncompensable.   The Veteran's combined evaluation was 90 percent.  Thus, the minimum schedular requirements for a TDIU were met.  

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361   (1993).

The Veteran had reduced her schedule to part time work in 2014 and stopped working at the Department of Juvenile Justice altogether in October 2015.  She was working part time as a social worker and could not stand for more than 4 hours.  She also reported episodes requiring bedrest and having previously missed work due to her lymphedema and feet.  A November 2015 VA examiner noted that her pes planus disability had the functional impact of limiting standing, and walking.  It was also noted that the Veteran was unable to run and had difficulty squatting.  The Veteran reported that she had to miss work due to her lymphedema and foot pain.

The Veteran has a bachelor's degree in social work and is pursuing a master's degree.  She reduced her schedule due to leg pain and had to leave the position due to complications with an un-service-connected hysterectomy.  

In a VA treatment note the examiner remarked that the claimant has attempted to work despite her chronic pain and depression, however, she has difficulties getting out of bed due to both pain and depression and has had to miss excessive work because of these conditions.  She also has decreased alertness due to depression, medications, and pain.  Although sedentary work would be possible considering only her lower extremity disabilities, when considering her entire disability picture, she is not able to work and entitled to total disability compensation. 

During an examination in July 2016, an examiner noted that the Veterans level of occupational and social impairment presented deficiencies in most areas, including work.  The examiner noted that the conditions impaired her ability to hold a job requiring severe or moderate physical activities.  They noted that she could hold a sedentary job or jobs with mild physical activities.  This examiner, however, did not take into account the Veterans other separately service connected disabilities.

In light of the above, the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, a scheduler total disability due to individual unemployability rating is warranted, considering her major depressive disorder, bilateral venous insufficient with chronic lymphedema, acne vulgaris, bilateral pes plaus with plantar fasciitis, and migraines, for the period from October 28, 2015 until June 15, 2016, as her combined evaluation for compensation reached 100 percent on June 16, 2016.

As discussed above, the Veteran's combined disability rating was increased to 100 percent effective June 16, 2016.  In a November 2016 Rating Decision, the RO increased the Veteran's disability rating for major depressive disorder to 70 percent, effective June 16, 2016 and increased the disability rating for migraines to 30 percent, effective June 16, 2016.  This award increased the Veteran's combined disability rating to 100 percent effective June 16, 2016. 

Receipt of a 100 percent schedular rating for a service connected disability does not necessarily render moot any pending claim for a TDIU.  See Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  Although no additional disability compensation may be paid when a total schedular disability is already in effect, Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation ("SMC"). 

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities." Here, to also award a separate TDIU rating in addition to the combined schedular 100 percent rating since June 16, 2016 based on the Veteran's combined service-connected disabilities would result in duplicate counting of the disabilities.  See VAOPGCPREC 66-91 (Aug. 15, 1991)(several separately ratable disabilities cannot be combined to achieve a single total rating in order to qualify for SMC); See also Bradley, 22 Vet. App. at 293-94   (holding that multiple disabilities arising from a single incident that establish entitlement to a schedular TDIU under 38 C.F.R. § 4.16 (a) may not be considered as one disability that satisfies that requirement of a service-connected disability rated as total).  Therefore, the matter of entitlement to a TDIU rating from June 16, 2016 is rendered moot.

Next, the Board has considered whether the Veteran's disability picture warrants any level of Special Monthly Compensation (SMC). 38 U.S.C.A. §§ 1114 ; 38 C.F.R. §§ 3.350, 3.352.  She is currently not in receipt of any level of SMC.  The evidence demonstrates that she does not have such impairment as approximates loss of use of either upper extremity.  38 U.S.C. § 1114 (k), (m), (n), (o); 38 C.F.R. § 3.350 (a), (c), (d), (e).  She has also not been found to be housebound or in need of the aid and attendance of another.  38 U.S.C. § 1114 (l), (s), (r) 38 C.F.R. § 3.350 (b), (i), (h). 

Regarding a statutory housebound award, the combined rating is 90 percent prior to June 16, 2016, and 100 percent since June 16, 2016.  38 U.S.C. § 1114 (p), (s) 38 C.F.R. § 3.350 (f), (i).  A TDIU rating has now been granted above from October 28, 2015, to June 16, 2016.  However, as discussed above, this rating is based on the combined effect of the Veteran's service-connected disabilities and cannot be supported by any individual disability.  Accordingly, SMC is not warranted under 38 U.S.C. § 1114 (p), (s) 38 CFR § 3.350 (f), (i).


ORDER

Entitlement to an evaluation for bilateral pes planus with bilateral plantar fasciitis in excess of 10 percent disabling prior to November 30, 2015, and 30 percent disabling since, is denied

Entitlement to an evaluation for venous insufficiency and chronic lymphedema of the right leg in excess of 20 percent disabling prior to April 26, 2012, and 40 percent disabling since, is denied.

Entitlement to an evaluation for venous insufficiency and chronic lymphedema of the left leg in excess of 20 percent disabling prior to November 6, 2008, and 40 percent disabling since, is denied.

Entitlement to a TDIU for the period from October 28, 2015 to June 15, 2016 is granted.

Entitlement to special monthly compensation pursuant to 38 U.S.C.A. 
 § 1114 is denied.





____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


